MEMORANDUM **
Keith L. Nash, a Washington state prisoner, appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging denial of access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment to defendants Waddington and Tiapula because Nash failed to show that he suffered actual injury. See Christopher v. Harbury, 536 U.S. 403, 415-16, 122 S.Ct. 2179, 153 L.Ed.2d 413 (2002) (explaining that to demonstrate actual injury for the purposes of an access to courts claim, “the underlying cause of action and its lost remedy must be addressed by allegations in the complaint sufficient to give fair notice to a defendant” and must be “described well enough to apply the ‘nonfrivolous’ test and show that the ‘arguable’ nature of the underlying claim is more than hope.”); Lewis v. Casey, 518 U.S. 343, 352-53 & n. 3, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (explaining that a denial of access claim must identify a nonfri*480voulous, arguable underlying cause of action).
Nash’s remaining contentions are unpersuasive.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.